Citation Nr: 1504535	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-00 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1. Whether new and material evidence has been received to reopen the claim of service connection for a left ankle muscle injury.

2. Entitlement to service connection for a left ankle muscle injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971 and from December 1980 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the RO (Regional Office) in Providence, Rhode Island.

The Veteran appeared and testified at a May 2014 hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file.

The issue of entitlement to service connection for a left ankle muscle injury is addressed in  the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Through a July 2005 rating decision, the RO denied the Veteran's original claim of service connection for a left ankle condition, finding no current disability; he did not appeal therefrom.

2. Since the July 2005 rating decision, additional evidence has been received relating to an unestablished fact necessary to substantiate service connection for a left ankle muscle injury, to consist of credible testimony at a May 2014 hearing before the undersigned indicating ongoing symptoms of muscle soreness and limitation of motion.

CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied the Veteran's claim for service connection for a left ankle muscle injury condition became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2014).

2.  New and material evidence has been received to reopen the previously denied claim of service connection a left ankle muscle injury condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Analysis

The Veteran provided testimony at a May 2014 hearing before the undersigned indicating that currently experiences symptoms of "freezing" and "locking" of the muscle of his left lower leg, around the left ankle.  The Veteran asserted that this condition was related to his muscular system, rather than an orthopedic condition.

This evidence is new, in that it was not previously of record at the time of the July 2005 rating decision.  The July 2005 rating decision determined that there was no current disability shown by the evidence of record.  Notably, the RO denied based evidence showing no orthopedic condition, such as a June 2005 X-ray report showing no radiographic abnormalities.  The newly submitted evidence is not cumulative or redundant of evidence already of record.  Such evidence is presumed credible for the limited purpose of reopening the previously disallowed claims. Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran is also presumed competent to report the symptoms noted above of muscle soreness and limitation of motion.

The Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156 , warranting reopening of the claim of service connection for a left ankle muscle injury.


ORDER

As new and material evidence has been presented to reopen the claim of service connection for a left ankle muscle injury, the appeal to this extent is allowed subject to further action as discussed hereinbelow.


REMAND

The Board notes that the Veteran received an examination in May 2005.  This report of examination does not document any current complaints from the Veteran regarding his left leg condition.  

However, the Veteran has reported consistently that this condition fluctuates in severity and is not always present.  See June 2014 Hearing transcript.  Additionally, the VA examination primarily relates to an evaluation of the Veteran from an orthopedic standpoint, rather than from a soft tissue or muscle injury perspective.  

Given the June 2014 hearing testimony and the documentation of left ankle muscle complaints in a January 1982, an additional VA examination is directed to ascertain the diagnosis, severity and etiology of any lower left leg soft tissue condition the Veteran may have.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the AOJ.

2. Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's left ankle muscle injury.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a left ankle muscle injury that had causal origins in service or is otherwise related to the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


